Citation Nr: 0711617	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-17 114	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for right hip 
disability as secondary to lumbar disc disease.

3.  Entitlement to service connection for arthritis of the 
right hand.

4.  Entitlement to service connection for peripheral 
neuropathy as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from November 1983 to April 
1987 and from August 1988 to November 15, 2002.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions issued in September 2003 and June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, that denied the 
veteran's claims seeking entitlement to service connection 
for diabetes mellitus, peripheral neuropathy secondary to 
diabetes mellitus, arthritis of the right hand, and a right 
hip disability as secondary to service-connected lumbar disc 
disease.

In February 2006, the Board received medical evidence from 
the veteran that has not been considered by the RO.  The 
veteran has submitted a waiver of his right to initial RO 
consideration.  Therefore, a remand for this is unnecessary.

Service connection for arthritis of the right hand and 
peripheral neuropathy is addressed in the REMAND portion of 
the decision below and is REMANDED to the Agency of Original 
Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The veteran became disabled during a period of active 
duty for training.  

2.  Diabetes mellitus became manifested to a degree of 10 
percent or more within a year of discharge from active 
military service.  

3.  A current right hip disability is not shown by the 
medical evidence.


CONCLUSIONS OF LAW

1.  Diabetes mellitus is presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 102, 1110, 1112, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  A right hip disability was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred in or aggravated by active military service, 
nor is it secondary to service-connected disability.  
38 U.S.C.A. §§ 102, 1110, 1111, 1112, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided a notice 
letter in June and July 2003, January and August 2004, and in 
February 2005, which informed the veteran of what evidence is 
needed to substantiate the claims, what evidence he was 
responsible for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, because service connection for 
diabetes mellitus is granted, the RO will issue a rating 
decision that implements the Board decision.  The disability 
rating to be assigned will be in accordance with the rating 
criteria that will be supplied with the rating decision.  The 
effective date will be in accordance with the rule for 
assignment of effective dates, included with the rating 
decision.  

If the veteran is dissatisfied with the disability rating or 
effective date that will be assigned by the RO for diabetes 
mellitus, he is invited to submit a notice of disagreement in 
accordance with appeal instructions that will be issued with 
the future RO rating decision.  Thus, no unfair prejudice to 
the veteran will result from the Board's grant of service 
connection at this time. 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309 are accorded 
special consideration.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases such as diabetes mellitus becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection also requires competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran must demonstrate an approximate balance 
of positive and negative evidence in order to prevail.  To 
deny a claim, the Board must find a preponderance of evidence 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Diabetes Mellitus

The veteran has submitted a letter from J. Calhoon, M.D.  In 
the June 2005 letter, Dr. Calhoon reported having cared for 
the veteran for many years and noted that the veteran was 
hospitalized for diabetes in September 2003.  Dr. Calhoon 
also reported that the veteran has needed an oral agent and 
diet control ever since hospitalization.   

Because diabetes mellitus arose within 1-year of discharge 
from active duty, the next question is whether the provisions 
for presumptive service connection may be considered.  
38 C.F.R. §§ 3.307, 3.309.

A DD Form 214 reflects that the veteran served in AGR (Active 
Guard Reserve) status under 32 U.S.C.A. § 502.  The DD Form 
214 reflects that the veteran served in AGR status with the 
Arkansas Air National Guard beginning in August 1988 and 
ending November 15, 2002.  

38 C.F.R. § 3.6 (c) (3), defines AGR status, when performed 
under 32 U.S.C.A. § 502, as active duty for training.  The 
Court has addressed whether the presumptive provisions for 
chronic disease may be extended to those who served on active 
duty for training.

In Biggins v. Derwinski, 1 Vet. App. 474 (1991), the Court 
explained that whether active duty for training entitles one 
to the presumptions for chronic diseases, as set forth at 
38 C.F.R. §§  3.307, 3.309, involves "no less than four 
distinct but interlocking substantive and definitional 
statutes."  Id, at 477.  The Court then enumerated the four 
statutes.

First, according to 8 U.S.C.A. § 1112, the individual must 
have served 90 days or more during a period of war.  Second, 
38 U.S.C.A. § 1137, extends that provision to any active 
military service after December 31, 1946.  Third, 38 U.S.C.A. 
§ 101 (2) defines "veteran" as one who served in the active 
military service and who was discharged under conditions 
other than dishonorable.  Fourth, 38 U.S.C.A. § 101 (24) 
defines active military service to include any period of 
active duty for training during which the individual was 
disabled or died from disease or injury incurred in or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty.  See also 38 C.F.R. § 3.6.  

The Court concluded that "veterans" entitled to the 
presumptions include those who: "(2) were disabled or died 
from disease or injury incurred in or aggravated in line of 
duty during active duty for training."  Biggins, at 478. 

In this case, the veteran became disabled during his period 
of active duty for training.  A September 2003 rating 
decision indicates that service connection was established 
for a lumbar spine disability (rated 40 percent) that had 
occurred in 2001.  Thus, the active duty for training period 
that ended on November 15, 2002, became active military 
service, as defined at 38 U.S.C.A. § 101 (24) and 38 C.F.R. 
§ 3.6(a), because during that time the veteran became 
disabled due to injury and diseases incurred in the line of 
duty.  

Because the veteran's active military service qualifies for 
the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309, the 
next question is whether diabetes became manifested to a 
degree of 10 percent within a year of discharge (November 15, 
2002).  

Under revised Diagnostic Code 7913, where diabetes mellitus 
requires oral hypoglycemic agent and restricted diet, it 
warrants a 20 percent rating.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2006).  Since hospitalization in September 2003, 
diabetes mellitus has required oral agent and restricted 
diet.  Thus, it is clear that diabetes mellitus became 
manifested to a degree of 10 percent or more within a year of 
discharge from active military service.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Service connection for diabetes must therefore be 
granted.  

Right Hip

The veteran claims service connection for right hip pains 
secondary to a service-connected lumbar disc disease.  
According to a March 2003 VA orthopedic compensation 
examination report, the right hip was entirely normal and any 
right hip pains were actually buttocks pains related to the 
lumbar spine disability.  According to Dr. Calhoon's June 
2005 letter, sciatica was suspected to be the cause of any 
right hip pain.  

Although the veteran considers his right hip pains to be a 
separate disability, he is not competent to make such as 
assessment.  Where the determinative issue involves a 
question of causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Thus, his statements may determine 
when symptoms arose, but not why they arose.  

The medical evidence of record reflects that the right hip is 
completely normal.  There is no current right hip disability.  
In the absence of medical evidence of a current disability, 
the claim for service connection must fail.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) [pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].  The Court has 
specifically disallowed service connection where there is no 
present disability:  "[c]ongress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of a present disability there can be no 
valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for a right 
hip disability as secondary to lumbar disc disease is 
therefore denied.  


ORDER

Service connection for diabetes mellitus is granted.  

Service connection for right hip disability as secondary to 
service-connected lumbar disc disease is denied.


REMAND

Right Hand Arthritis

During the veteran's first period of active military service 
from November 1983 to April 1987, he suffered a fracture of 
the right 5th metacarpal.  Service connection has been 
established for that injury, but the veteran suspects that 
right hand arthritis has developed secondary to that injury.  

According to a March 2003 VA hand and fingers orthopedic 
compensation examination report, the veteran complained of 
aching in the hand, stiffness of the fingers, and he 
demonstrated "trigger finger" of the long finger.  X-rays 
showed an old healed metacarpal fracture with less than 30 
degrees of dorsal angulation.  Unfortunately, the examining 
physician did not address whether these findings (aching, 
stiffness, trigger finger, dorsal angulation on X-ray) 
represent arthritis, and, if so, whether they are related to 
active service or service-connected injury.  

Thus, the March 2003 VA examination report contains 
insufficient detail and must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2.  Moreover, because four 
years has elapsed, the veteran's right hand should be 
reexamined.  

Peripheral Neuropathy due to Diabetes

This case is complicated by the fact that service connection 
has already been established for right lower extremity 
radiculopathy as secondary to service-connected lumbar disc 
disease.  In a June 2005 letter, Dr. Calhoon linked 
peripheral neuropathy to the veteran's diabetes mellitus.  
Because there is very little medical information regarding 
the veteran's peripheral neuropathy, he should undergo an 
appropriate examination to determine the nature and extent of 
his peripheral neuropathy and the extent to which diabetes 
mellitus is the cause.  

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure for the remaining issues on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App.473 
(2006), and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as affecting the 
issue(s) on appeal.

2.  After the development requested above 
has been completed, VA should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination of the 
right hand by an appropriate specialist.  
The claims file should be made available 
to the physician for review of the 
pertinent evidence.  The physician should 
elicit a complete history of the right 
hand symptoms from the veteran, and 
answer the following:

I.  What is the current diagnosis or 
diagnoses relative to the right 
hand?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  If arthritis of the right hand 
is found, is it at least as likely 
as not (50 percent or greater 
probability) that arthritis began 
during active service or within a 
year after?  Active service ended on 
November 15, 2002.

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  The veteran should be afforded an 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of any peripheral neuropathy.  
The physician should review the pertinent 
evidence in the claims file, examine the 
veteran, elicit a complete history of 
peripheral symptoms, and offer a 
diagnosis.  The physician should address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
peripheral neuropathy is secondary to 
diabetes mellitus.  The physician should 
offer a rationale for any conclusion in a 
legible report.  If any question cannot 
be answered, the physician should state 
the reason.  

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the claims.  No action by the veteran 
is required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


